COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Fermin Zepeda Jr. v. The State of Texas

Appellate case number:    01-11-00094-CR

Trial court case number: 1255373

Trial court:              176th District Court of Harris County, Texas

       An abatement hearing record complying with our Order of Abatement has been filed with
this Court. Therefore, we order the appeal reinstated.
        Per the trial court’s order to appellant’s counsel, appellant’s brief is due by August 30,
2012. Appellee’s brief will be due 30 days from the date appellant’s brief is filed. See TEX. R.
APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: August 28, 2012